2016 Ark. 241


                SUPREME COURT OF ART{ANSAS

IN RE SUPREME COURT COMMITTEE                     Opinion Delivered:June   2, 201,6
ON THE UNAUTHORIZED PRACTICE
OF LAW




                                          PER CURIAM


       Bishop Gary E. Mueller of Little Rock is appointed to the Committee on the

 UnauthorizedPractice of Law for a three-year term to expire on May 31,2079. The court

 thanks Bishop Mueller for accepting an appointment to this important committee.

        The court   expresses   its gratitude to Ms. LuVonda A. Farmer of Heber Springs for

 her service to the committee.